Citation Nr: 0402967	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active and inactive duty during various 
periods, including service in Southwest Asia during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

For reasons expressed immediately below, the Board believes 
that additional evidentiary development is required.

The veteran in substance contends that he has sleep apnea as 
a result of serving in Southwest Asia during the Persian Gulf 
War.  There are of record reports of a number of VA 
examinations of the veteran and nexus opinions concerning 
various claimed disabilities.  However, there appears to be 
no recent examination and no nexus opinion concerning the 
currently claimed sleep apnea.  The Board believes than an 
examination and nexus opinion should be obtained.  See 38 
U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).   

The veteran has submitted statements indicating that he was 
in the process of securing an opinion from his treating VA 
physician, Dr. D.N., demonstrating that he has sleep apnea 
which is related to his military service.  The veteran has 
not yet furnished that opinion.  While this case is in remand 
status, the should be accorded another opportunity to do so.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted and 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for a sleep disorder since 
October 1999.  In addition, the veteran 
should be asked whether he has secured an 
opinion from his VA treating physician, 
Dr. D.N.  VBA should take the appropriate 
steps to obtain identified records not 
already associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the veteran 
for a VA examination to determine the 
existence, nature and nature etiology of 
the veteran's claimed sleep disorder.  
The veteran's VA claims folder should be 
provided to the examining physician for 
review in conjunction with the 
examination.  Any diagnostic testing as 
the examining physician deems necessary 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms and clinical findings. The 
examining physician should offer an 
opinion as to the current diagnosis and 
etiology of the veteran's claimed sleep 
disorder.  Specifically, the examiner 
should offer an opinion as to whether it 
is as likely as not that any current 
sleep disorder was incurred during the 
veteran's military service or is 
otherwise related thereto.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  Thereafter, after undertaking any 
other notification and development 
actions required by law and VA 
regulation, VA should readjudicate the 
claim that has been remanded based on a 
consideration of all of the evidence of 
record. 

Thereafter, the case should be returned to the Board for 
further appellate review, if other wise in order.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




